United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Front Royal, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-832
Issued: July 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2014 appellant, through her attorney, filed a timely appeal from the
January 13, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied her injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
January 6, 2012.
FACTUAL HISTORY
On January 17, 2012 appellant, a 41-year-old temporary city carrier, filed a traumatic
injury claim alleging that she sustained a head injury on January 6, 2012 when she passed out

1

5 U.S.C. § 8101 et seq.

and fell face first to the floor while on medications for an aggressive tooth infection. “I had
passed out hitting the concrete floor, no other objects were involved.”
A witness confirmed that appellant fell to the floor. As appellant walked by the witness’
case, appellant took a normal step followed by two “zombie-like” steps, which were kind of slow
and “dragging.” Then she fell forward “flat on her face.” It looked like appellant was crying or
shaking as she lay face down on the floor. The witness got to her quickly. Appellant was
moaning and barely conscious.
Appellant explained that she had half of a root canal on the evening of January 4, 2012
and was on antibiotics for an infection. She was not feeling well on the morning of
January 6, 2012. Appellant told the postmaster that she was sick. She started feeling weak and
dizzy and sweating. Appellant walked to the locker room to sit down for a minute, then went to
the break room to look for bottled water, but there was none. She walked out of the break room
“and the next thing I remember was that there were carriers looking down at me saying my name
and yell call 911!” As appellant was being transported to Winchester Medical Center, she was
told that she passed out due to low blood sugar.
Appellant had told her supervisor that her mouth was sore due to a prior dental
procedure: “the dentist has me on 3 antibiotics and he calls me every day when I get up to see
how I am doing.” She advised that the dentist had hit a nerve and caused an infection, which
was the reason she was talking funny and her mouth was swollen. Appellant told her supervisor
that she had not eaten for a week except a little bit of mashed potatoes and plenty of fluids. The
supervisor stated that appellant looked pale and her face was swollen. She was talking out of the
right side of her mouth, which appeared to be drooping.
Dr. Erich W. Bruhn, a Board-certified surgeon, listed an admission diagnosis of complex
mandibular fracture and “syncopal episode presumed related to medications and decreases p.o.
[per orem, or by mouth] intake.” Appellant felt lightheaded, “and it was felt because of p.o.
intake because of an alveolar ridge abscess.” After noting that her syncope workup was
essentially negative, the discharge summary advised that “this was felt secondary to her
medications because of her recent alveolar surgery.”
Dr. Katherine G. Thomas, appellant’s dentist, advised that appellant underwent root canal
treatment on January 4, 2012, two days before her fall at work. She was placed on an antibiotic.
Dr. Thomas advised that neither would interfere with her ability to work.
In a decision dated June 4, 2013, OWCP denied appellant’s injury claim. It noted
Dr. Bruhn’s conclusion that the syncope episode was secondary to medications because of recent
oral surgery, a condition not related to appellant’s employment.
On January 13, 2014 an OWCP hearing representative affirmed the June 4, 2013
decision. She found that Dr. Bruhn’s opinion was sufficient to establish that appellant’s fall was
a result of a preexisting nonoccupational condition.

2

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim.3
It is a general rule of workers’ compensation law that an injury occurring on the industrial
premises during working hours is compensable unless the injury is established to be within an
exception to the general rule.4
One exception applies to falls in the workplace: When a personal, nonoccupational
pathology causes an employee to collapse and to suffer injury upon striking the immediate
supporting surface, and there is no intervention or contribution by any hazard or special condition
of the employment, the injury is not a personal injury while in the performance of duty as it does
not arise out of a risk connected with the employment.5 When the fall is unexplained and,
therefore, attributable neither to the employment nor to the claimant personally, the risk is neutral,
and an injury arising in the course of employment from a neutral risk is compensable.6
ANALYSIS
Because appellant’s injury occurred on the industrial premises during working hours, a
presumption arises that the injury is compensable. The question becomes whether the injury falls
within an exception to the general rule of coverage. More specifically, as appellant struck the
immediate supporting surface, and there was no intervention or contribution by any hazard or
special condition of the employment, the question is whether appellant’s fall was attributable to a
personal, nonoccupational pathology or whether it was truly an unexplained fall.
The record establishes that appellant was not feeling well when she went to work on
January 6, 2012. She had undergone a partial root canal on the evening of January 4. Appellant
indicated that her dentist had struck a nerve and caused an infection, which she described as
aggressive. She was taking antibiotics and her mouth was sore and swollen. When appellant
arrived at work on January 6, 2012 she told her supervisor she was sick. She indicated that she
had not eaten for a week except a little bit of mashed potatoes and plenty of fluids. Shortly after
she began work, appellant started feeling weak and a little dizzy and was also sweating. She sat
for a minute in the locker room, then looked for water in the break room. When appellant
walked out of the break room, she passed out and fell face down onto the concrete floor.

2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Martha G. List, 26 ECAB 200 (1974).

5

Edward V. Juare, 41 ECAB 126 (1989).

6

Martha G. List, supra note 3.

3

The evidence establishes that appellant’s fall on January 6, 2012 was due to a personal,
nonoccupational cause. As appellant was being transported to the Winchester Medical Center,
she was told that she passed out due to low blood sugar. Her admitting diagnosis included a
syncopal episode presumed related to her medications and decreased intake of food. Although
Dr. Thomas, the dentist, explained that the antibiotic would not interfere with appellant’s ability
to work, the history of decreased food intake is consistent with appellant’s account of having
very little to eat due to a sore and swollen mouth. Dr. Bruhn, the surgeon, noted that appellant’s
lightheadedness was because of reduced food intake due to the recent dental surgery.
The Board finds that the evidence in this case is sufficient to rebut the presumption of
coverage. Appellant passed out for reasons that were personal to her without contribution from her
employment. There is no question that she did not feel well, and the medical opinion evidence
offers a plausible explanation for her lightheadedness. In the Board’s opinion, it cannot be said
that the fall was unexplained. It is not an event where no one can determine whether she fell for
reasons personal to her or for reasons having to do with her employment. Given the way that
appellant felt on the morning of January 6, 2012, and the circumstances of her recent oral surgery,
it cannot be found that the injury arose from a neutral risk.
Accordingly, the Board finds that appellant has not met her burden to establish that she
sustained an injury in the performance of duty on January 6, 2012. The Board will affirm OWCP’s
January 13, 2014 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained an
injury in the performance of duty on January 6, 2012.

4

ORDER
IT IS HEREBY ORDERED THAT the January 13, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 8, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

